     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 1 of 10




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                          DISTRICT OF NEVADA
 4                                                    ***
 5     V5 Technologies,                                      Case No. 2:17-cv-02349-KJD-BNW
 6                             Plaintiff,
                                                             ORDER
 7           v.
 8     Switch Ltd., et al.,
 9                             Defendants.
10

11            Before the Court is Defendant’s motion to seal. ECF No. 366. Plaintiffs filed an

12    opposition. ECF No. 369. Defendant’s filed a reply. ECF No. 372. At issue are Exhibits 2, 3, 6, 8,

13    9, 10, 11, 15, 18, 46, 47, 49, 50, 51, 53, 54, 55, 56, 57, 62, 77, 78, 91, 94, 96, 102, 104-106 and

14    110 to Defendant’s Motion for Summary Judgment, Exhibits 1-7 to its Zona Daubert Motion, and

15    Exhibits 1-7 to its Cole Daubert Motion.

16           First, the Court notes that Plaintiff explained, and Defendant agreed, that there is no such

17    thing as Exhibits 102, 104, 105, 106 and 110 to Switch’s Motion for Summary Judgment. Instead,

18    Plaintiff explains that what Switch designated as Exhibits 102, 104, 105, and 106 correspond to

19    Exhibits 1, 3, 4 and 5 to Switch’s Zona Daubert motion; Exhibit 110 corresponds to Exhibit 2 in

20    Switch’s Cole Daubert Motion. Thus, the Court will analyze these exhibits by referring to its

21    corrected designation.

22           Next, the Court notes that the parties sufficiently met and conferred. As a result, the Court

23    will consider the motion.

24           Switch moves to seal several exhibits filed in support of its Motion for Summary

25    Judgment, as well as its Zona and Cole Daubert Motions. Switch states that all these exhibits

26    could be used to tamper with, destroy, or otherwise access customers’ data without proper

27    authorization. They further contend that these exhibits contain trade secrets and sensitive

28    information about how the data of its customers is processed and stored. They point out that much
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 2 of 10




 1    of the information customers store at Switch is either confidential or sensitive in nature, and that

 2    it is critical for Switch to be able to maintain the integrity of this information free from attacks.

 3    They also indicate that an attacker could use this information to identify the physical or digital

 4    location of a customer’s data. Switch customers include government entities, hospitals, medical

 5    providers, and insurance carriers. Switch explains that even with redactions, the information can

 6    be used for social engineering enhanced attacks.

 7           Plaintiff opposes the sealing of these records, incorporates the arguments it previously

 8    made in its Motion at ECF No. 255, and points to Switch’s conclusory rationale for sealing which

 9    lacks specificity as to each exhibit. Plaintiff also argues that Switch previously conceded to the

10    public filing of 34 out of the 47 documents it seeks to seal. Lastly, Plaintiff argues that Switch has

11    not taken proper efforts to redact documents.

12           In its reply, Switch repeats many of the arguments made in its opening brief.

13           Generally, the public has a right to inspect and copy judicial records. Kamakana v. City &

14    Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Such records are presumptively publicly

15    accessible. Id. Consequently, a party seeking to seal a judicial record bears the burden of

16    overcoming this strong presumption. Id. In the case of dispositive motions, the party seeking to

17    seal the record must articulate compelling reasons supported by specific factual findings that

18    outweigh the general history of access and the public policies favoring disclosure, such as the

19    public interest in understanding the judicial process. Id. at 1178-79 (alteration and internal

20    quotation marks and citations omitted). The Ninth Circuit has also held that the compelling

21    reasons standard applies to other documents filed in cases if the documents are “more than

22    tangentially related to the merits of the case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809

23    F.3d 1092, 1101 (9th Cir. 2016).

24           Among the compelling reasons which may justify sealing a record are when such court

25    files might become a vehicle for improper purposes, such as the use of records to gratify private

26    spite, promote public scandal, circulate libelous statements, or release trade secrets. Kamakana,

27    447 F.3d at 1179 (quotation omitted). However, avoiding a litigant’s embarrassment,

28


                                                   Page 2 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 3 of 10




 1    incrimination, or exposure to further litigation will not, without more, compel the court to seal its

 2    records. Id.

 3           Here, while Switch has provided some information for its request, it has not sufficiently

 4    tied these reasons to each exhibit. Indeed, the Court is left trying to decipher how the rationale

 5    provided applies to each exhibit. While the need to seal certain exhibits may be evident, the Court

 6    will not do Switch’s job of providing specific facts to seal each exhibit. As a result, the Court

 7    denies this motion without prejudice.

 8    Exhibit Nos. 2, 3, 6, 8, 9, 10, 11, 15, 18, 46, 47, 49, 50, 51, 53, 54, 55, 56, 57, 62, 77, 78, 91, 94,
      96, to Switch’s Motion for Summary Judgment
 9

10           The exhibits in question for purposes of this motion are filed under seal at ECF Nos. 204-
11    1, 204-2, 207-1, 207-2, and 209-1. The Court attaches a chart it has assembled in an attempt to
12    rule on this motion. This will provide Switch a better indication of what the Court expects moving
13    forward.
14    Exhibit Nos. 1-7 to Switch’s Zona Daubert Motion1
15           The exhibits in question for purposes of this motion are sealed at ECF Nos. 215-1 and
16    217-1. The Court attaches a chart it has assembled in an attempt to rule on this motion. This will
17    provide Switch a better indication of what the Court expects moving forward. The Court also
18    notes that some of Switch’s heading requests that Exhibits 1-7 be sealed, while others request that
19    Switch’s Exhibits 5-7 be sealed. Accordingly, it is not clear to the Court what it is Switch seeks.
20    Exhibit Nos. 1-7 to Switch’s Cole Daubert Motion2
21           The exhibits in question for purposes of this motion are sealed at ECF Nos. 217-1 and
22    218-1. The Court again attaches a chart it has assembled in an attempt to rule on this motion. This
23    will provide Switch a better indication of what the Court expects moving forward. The Court also
24    notes that some of Switch’s heading requests that Exhibits 1-7 be sealed, while others request that
25    Switch’s Exhibits 4-6 be sealed. Again, it is not clear to the Court what it is Switch seeks.
26
      1
        As mentioned earlier, what Switch designated as Exhibit Nos. 102, 104, 105 and 106 for
27    purposes of sealing correspond to Exhibits 1, 3, 4 and 5 in Switch’s Zona Daubert Motion.
      2
        As mentioned earlier, what Switch designated for purposes of sealing as Exhibit No. 110
28    corresponds to Exhibit 2 in Switch’s Cole Daubert Motion.

                                                   Page 3 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 4 of 10




 1    Exhibit Nos. 206, 221, and 817 to Plaintiff’s Motion for Summary Judgment

 2           These exhibits were discussed at the hearing regarding ECF No. 361. At the hearing, the

 3    Court held that the attorney-client privilege had been waived but asked Switch to file a motion to

 4    seal if it wished to maintain those exhibits under seal. The Court notes that all of the exhibits

 5    discussed during the hearing may not be at play, as Switch seems to only seek the sealing of

 6    Exhibit Nos. 206, 211, and 817. The Court will address these exhibits at the time Switch files its

 7    new motion.

 8    Exhibit No. 116 to this Motion

 9           Switch has not filed this exhibit on the docket. Thus, the Court cannot make a

10    determination about the need to seal Exhibit 116.

11           IT IS THEREFORE ORDERED that ECF No. 366 is denied. Switch will have 60 days

12    to re-file this motion. If the Court does not receive such a motion, it will unseal the exhibits. The

13    Court takes this opportunity to remind Switch that the Court is extremely busy and expects the

14    moving party to clearly point out where in the docket each of the documents it seeks to seal is

15    located (as opposed to expecting the Court do this). While the Court has taken the time to do this

16    in this instance, moving forward, the Court will simply deny any motion with this same issue.

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 4 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 5 of 10



      Exhibits 2, 3, 6, 8, 9, 10, 11, 15, 18, 46, 47, 49, 50, 51, 53, 54, 55, 56, 57, 62, 77, 78, 91, 94, 96,
 1    to Switch’s Motion for Summary Judgment
 2

 3                                               Specific reason     Why redaction is
 4                                               for sealing         not possible
 5     Exhibit 2            Portions of Mr.
 6                          Ballard’s
 7                          deposition
 8     Exhibit 3            Portions of Mr.
 9                          Johnston’s
10                          deposition
11     Exhibit 6            Portions of Mr.
12                          Morley’s
13                          deposition
14     Exhibit 8            Sales revenue
15                          for several of its
16                          customers and
17                          dates reflecting
18                          contract
19                          expiration
20
       Exhibit 9 & 10       e-mails re
21
                            contract
22
                            negotiations for
23
                            one of its
24
                            customers
25
       Exhibit 11           e-mail involving
26
                            strategy by
27
                            switch to
28


                                                   Page 5 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 6 of 10




 1                    maintain certain

 2                    customers

 3     Exhibit 15     Portions of Mr.
 4                    Cole’s
 5                    deposition
 6     Exhibit 18     Portions of Mr.
 7                    Mendenhall’s
 8                    deposition
 9     Exhibit 46     Portions of Mr.
10                    Brown’s
11                    deposition
12     Exhibit 47     Portions of Dr.
13                    Zona’s
14                    deposition
15     Exhibit 49     Portions of Mr.
16                    Ritter’s
17                    deposition
18     Exhibit 50     Portions of Mr.
19                    Castor’s
20                    deposition
21     Exhibit 51     Portions of Mr.
22                    Kempen’s
23                    deposition
24     Exhibit 53     Portions of Mr.
25                    Mayne’s
26                    deposition
27

28


                                         Page 6 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 7 of 10




 1     Exhibit 54          Portions of Mr.

 2                         Roy’s deposition

 3     Exhibit 55 (filed   Customer list
 4     manually)
 5     Exhibit 56          Portions of Mr.
 6                         Jamaca’s
 7                         deposition
 8     Exhibit 57          Portions of Mr.
 9                         Leonard’s
10                         deposition
11     Exhibit 62          Portions of Mr.
12                         Draayer’s
13                         deposition
14     Exhibit 77          2012 e-mail
15                         regarding
16                         Cobalt’s strategy
17     Exhibit 78          e-mail regarding
18                         Switch business
19                         strategy
20     Exhibit 91          Portions of Ms.
21                         Lanphier’s
22                         deposition
23     Exhibit 94          Portions of Mr.
24                         Brown’s
25                         deposition
26
27

28


                                               Page 7 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 8 of 10




 1     Exhibit 96     Portions of Mr.

 2                    Stimmel’s

 3                    deposition

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                        Page 8 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 9 of 10




 1    Exhibit Nos. 1-7 to Switch’s Zona Daubert Motion

 2

 3                                                   Specific reason for   Why redaction is not

 4                                                   sealing               possible

 5     Exhibit 1            Mr. Zona’s entire
 6                          deposition
 7     Exhibit 2            Expert Report of J.
 8                          Douglas
 9     Exhibit 3            Portions of Mr.
10                          Morley’s deposition
11     Exhibit 4            Portions of Mr.
12                          Cole’s deposition
13     Exhibit 5            Portions of Mr.
14                          Castor’s deposition
15     Exhibit 6 & 7        On-line articles
16

17

18

19

20

21

22

23

24

25

26
27

28


                                               Page 9 of 10
     Case 2:17-cv-02349-KJD-BNW Document 376 Filed 11/10/20 Page 10 of 10




 1    Exhibit Nos. 1-7 to Switch’s Cole Daubert Motion

 2

 3                                                     Specific reason for   Why redaction is not

 4                                                     sealing               possible

 5     Exhibit 1             Expert Report of G.
 6                           Gabriel
 7     Exhibit 2             Mr. Cole’s entire
 8                           deposition
 9     Exhibit 3, 4 & 5      On-line articles
10     Exhibit 6             Settlement agreement
11     Exhibit 7             G. Gabriel’s’ Expert
12                           Reply Report
13

14    DATED: November 10, 2020
15
                                                         BRENDA WEKSLER
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 10 of 10
